Myrick, J., concurring:
In dissenting from the judgments of the Court in Barton v. Kalloch, 56 Cal. 95, and Wood v. Election Commissioners, *32458 Cal. 561, and in concurring in the judgment in Treadwell v. Supervisors, 8 P. C. L. J. 74, I had occasion to express my views as to the force and effect of the Constitution of 1879 in controlling elections and terms of office throughout the State. I see no reason for changing the views .then expressed. I thought then, and I think now, that by the Constitution all elections for all persons to be elected to office by the people are to be held in November of the even numbered years, and that the terms of office are to commence in January, following; that this is the uniform rule throughout the State, including the City and County of San Francisco; and that in regard to elections, as well as in regard to some other matters (McDonald v. Patterson, 54 Cal. 245), the Consolidation Act of the city and county is to give place to the general rule prescribed. I therefore concur in the judgment.